         Case 6:20-cv-00050-DLC Document 4 Filed 12/28/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

TIMOTHY CHEETHAM, SR.,                             CV 20–50–H–DLC–JTJ

                      Petitioner,

vs.                                                        ORDER

STATE OF MONTANA, ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

                      Respondents.

      On November 12, 2020, United States Magistrate Judge John Johnston

entered his Findings and Recommendation recommending that Petitioner Timothy

Cheetham’s application for writ of habeas corpus under 28 U.S.C. § 2254 be

denied. (Doc. 3.) Cheetham does not object. A party is only entitled to de novo

review of those findings to which he or she specifically objects. 28 U.S.C.

§ 636(b)(1)(C). This Court reviews for clear error those findings to which no party

objects. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

      There is no clear error in Judge Johnston’s determination that claims 1 and 2

of Cheetham’s petition should be denied because he failed to establish that trial

                                          1
         Case 6:20-cv-00050-DLC Document 4 Filed 12/28/20 Page 2 of 2



counsel’s performance in electing not to introduce the Salisbury report (see id. at

2–3) was deficient—a necessary component of an ineffective assistance of counsel

claim under Strickland v. Washington, 466 U.S. 668 (1984). (Id. at 10–11.) There

was also no clear error in the Magistrate’s assessment that claim 3 should be

denied for the same reason. The Court agrees that trial counsel’s tactical decision

to advise Cheetham not to take the stand but ultimately leave the decision to him

was not unreasonable. (Id. at 14.) The Court agrees and adopts Judge Johnston’s

recommendation that all of Cheetham’s claims lack merit and therefore do not

survive review under the Antiterrorism and Effective Death Penalty Act. Because

jurists of reason could not disagree, the Court denies a certificate of appealability.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendation

(Doc. 3) is ADOPTED in full.

      1. Cheetham’s Petition (Doc. 1) is DENIED.

      2. The Clerk of Court is directed to enter judgment in favor of Respondent
         and against Petition.

      3. A certificate of appealability is DENIED.

      DATED this 28th day of December, 2020.




                                           2
